DETAILED ACTION
Claims 1-23 are presented for examination based on the application filed 06/26/2020.
Claims 1-23 are allowed.
Acknowledgement of References Cited By Applicant
The information disclosure statements (IDS) submitted on 10/27/2020, 04/07/2021, 10/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-23 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determining an expected number of loading cycles for each of the one or more in-use load cases for the physical structure using the maximized stress or strain element and the data relating fatigue strength to loading cycles, redefining a fatigue safety factor inequality constraint for the modeled object based on a damage fraction calculated from the required number of loading cycles for the modeled object and the expected number of loading cycles for each of the one or more in-use load cases for the physical structure, computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with at least the fatigue safety factor inequality constraint, updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and repeating at least the performing, the finding, the determining, the redefining, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 13 of the instant application (as supported in specification e.g. original claims and Figs. 1A, 1B, 3A, 4A, 5A, 6A, 7A, 7C, 8A, and 9).
Prior Art of Record
The Prior art of reference Wang (US Patent Application Publication No. 20100292966 A1) discloses: 
para. [0003] fatigue and stress analysis; para. [0044] CAD simulation; para. [0070] safety factor calculated;
The Prior art of reference Tryon (US Patent Application Publication No. 20080015827 A1) discloses: 
para. [0116] CAD; para. [0131] probabilistic fatigue analysis, utilizing stress.
The Prior art of reference (CN 103294843 A) discloses:
paras. [0054]-[0055] “In FIG. 4, the analyzer 100 can use the fatigue analysis template 32 and damage tolerance analysis module 34 to perform fatigue analysis 116. fatigue analysis 116 can be based on fatigue loads using a fatigue cycle of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148